DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This action is in response to the communication filed on 3/1/2021. Claims 1-5, 7-12, 14-19, 21-23 are pending in this application.
Priority
This application effective filing date is 3/20/2019. The assignee of record is Allstate Insurance Company. The listed inventors are: Parkinson, John.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/8/2021, 1/27/2021, 3/2/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.
Response to Arguments
Applicant’s arguments filed 3/1/2021 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.
Response to Amendment
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 7-12, 14-19, 21-23 provisionally rejected on the ground of nonstatutory double patenting over claims 1-20 of copending Application No.16/535,998. This is a provisional double patenting rejection because the patentably indistinct claims have not in fact been patented.
The subject matter claimed in the instant application is fully disclosed in the referenced copending application and would be covered by any patent granted on that copending application since the referenced copending application and the instant application are claiming common subject matter.
In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968). See also MPEP § 804.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4, 7-11, 14-18, & 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Patel (US 20130238721 A1, published 9/12/2013; hereinafter Pat) in view of Enyart (US 20060041505 .
For Claim 1, Pat teaches an apparatus (Pat ¶ 0053 method, system, apparatus), comprising: a processor (Pat ¶ 0053 processor); a memory unit storing computer-executable instructions (Pat 0053 memory), which when executed by the processor (Pat ¶ 0053 execution of software code that is stored in memory accessed by processor), cause the apparatus to: 
(Please see below Figure screen shots from Pat for later reference in the office action:

    PNG
    media_image1.png
    732
    579
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    832
    709
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    947
    418
    media_image3.png
    Greyscale
)
(Pat ¶ 0033-0034 determines a probability that a received email is identical to an already identified email subscription/un-subscription and when it is determined that the email content is unique then the content is scanned for un-subscription information (see Figs. 2 & 3) and added to the appropriate queue); 
based on the determined likelihood that each item of email correspondence represents an account or subscription of the consumer, generate a list of accounts and subscriptions associated with the consumer (Pat Fig. 1 ¶ 0024 user is presented a list of the findings (130) in which the user may select which emails should be unsubscribed); 
determine for each account and subscription an unsubscribe action (Pat Fig. 1 135 user selects which subscriptions to unsubscribe); and 
generate a revised list of accounts and subscriptions including the determined unsubscribe action for each account and subscription (Pat Fig. 1 Once the user has selected which Subscriptions should be unsubscribed, the list is processed (140). Processing the list involves utilizing the unsubscribe methods identified for each Subscription. Some Subscriptions may not be automatically unsubscribed by the system, as their procedure may be more complex. Those Subscriptions are identified and presented to the user as a list of Subscriptions which require further action (145). The user selects the emails from the list (150), and the program opens the URLs in a browser, one at a time so the user may easily complete the more complex unsubscription process (155)).
Pat does not explicitly teach determine that at least one account or subscription is stale by determining that a period of time since a most recent item of email correspondence with the at least one account or subscription exceeds a pre-determined threshold; and based on the at least one account or subscription being stale, recommend closing the at least one account or subscription.
(Eny ¶ 0748 recites: [0748] 2.19.2. System Closes Account: 900Email shall be able to close a Client's Email account when the system has determined that the Client has not reactivated an Inactive account within the Grace Period (2.18.6, p. 90).
Please also see Eny ¶ 0739-0741, thank you).
Eny and Pat are analogous art because they are both related to management of user accounts.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the closing techniques of Eny with the system of Pat to prevent a client with an inactive account from accessing their inbox to encourage the client to bring their account current (Eny ¶ 0737).
However, Spi teaches determine that at least one account or subscription is stale by determining that a period of time since reception of a most recent item of email correspondence associated with the at least one account or subscription exceeds a pre-determined threshold (Examiner notes Page 9 of Spi which shows that Office 365 has a report “Inactive Exchange Users by Last Mail Received Date.”).
Spi and Pat-Eny are analogous art because they are both related to management of user accounts.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the inactive reporting techniques of Spi with the system of Pat-Eny because it would allow an admin/user to view inactivity of accounts.
Pat-Eny-Spi does not explicitly teach wherein the account or subscription is provided by a source of the item of email correspondence; determine that at least one account or subscription, provided by a corresponding source, is stale by determining that a period of time since reception, from the corresponding source.
(Par Claim 1 determine for each email correspondence a likelihood that each email correspondence represents a subscription of the consumer; based on the determined likelihood that each email correspondence represents a subscription of the consumer, generate a list of subscriptions associated with the consumer); determine that at least one account or subscription, provided by a corresponding source, is stale by determining that a period of time since reception, from the corresponding source (Par Claim 4 wherein security recommendations comprise a number of consecutive days of account inactivity).
Par and Pat-Eny-Spi are analogous art because they are both related to management of user accounts.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the email techniques of Par with the system of Pat-Eny-Spi to better protect consumers from confidential information being breached (Par ¶ 0004).
For Claim 2, Pat-Eny-Spi-Par teaches the apparatus of claim 1, wherein the unsubscribe action comprises a Uniform Resource Locator (URL) and at least one unsubscribe dialog parameter (Pat Fig. 1 145-155).
For Claim 3, Pat-Eny-Spi-Par teaches the apparatus of claim 2, wherein the at least one unsubscribe dialog parameter comprises an email address of the consumer (Pat ¶ 0015 recites:
 [0015] Other unsubscribe actions for Subscriptions are controlled via a website. In such systems the user would need to visit a specific Universal Resource Locator "URL" and may be required to take further actions such as submitting their own email address, or clicking on a "Unsubscribe" button, etc. to affect the email settings.).
For Claim 4, Pat-Eny-Spi-Par teaches the apparatus of claim 1, wherein the computer-executable instructions, when executed by the processor, further cause the apparatus to: receive an indication to (Pat Fig. 1 135, ¶ 0024); retrieve an unsubscribe process for each of the one or more accounts from the revised list of accounts and subscriptions (Pat Fig. 1 140-145, ¶ 0024 recites in part:
Once the user has selected which Subscriptions should be unsubscribed, the list is processed (140). Processing the list involves utilizing the unsubscribe methods identified for each Subscription. Some Subscriptions may not be automatically unsubscribed by the system, as their procedure may be more complex. Those Subscriptions are identified and presented to the user as a list of Subscriptions which require further action (145). The user selects the emails from the list (150), and the program opens the URLs in a browser, one at a time so the user may easily complete the more complex unsubscription process (155).); and initiate the retrieved unsubscribe process for each of the one or more accounts (Pat Fig. 1 140-150).
For Claim 7, Pat-Eny-Spi-Par teaches the apparatus of claim 1, wherein the computer-executable instructions, when executed by the processor, further cause the apparatus to: identify a source of a second account or subscription; and based on the identified source, recommend closing the second account or subscription (Examiner notes multiple clients as provided in description and figures of Eny, the prior art would suggest to a person of ordinary skill in the art that the process is not limited to removing only a single account, but that the process could be repeated to remove multiple accounts. It would have been obvious to a person of ordinary skill in the art to also look multiple accounts for recommended removal, Eny teaches a reason for preventing a user with inactive account from accessing their inbox is to encourage the user to bring their account current. It is examiners position that a person of ordinary skill would see the benefit to doing so in more than just 1 particular case as Eny’s provided example but to do so in many cases. “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 421, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.” Id. at 420, 82 USPQ2d 1397. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. at 418, 82 USPQ2d at 1396.).
For Claim 8, the claim is substantially similar to claim 1 and therefore is rejected for the same reasons set forth above. 
For Claim 9, the claim is substantially similar to claim 2 and therefore is rejected for the same reasons set forth above. 
For Claim 10, the claim is substantially similar to claim 3 and therefore is rejected for the same reasons set forth above. 
For Claim 11, the claim is substantially similar to claim 4 and therefore is rejected for the same reasons set forth above. 
For Claim 14, the claim is substantially similar to claim 7 and therefore is rejected for the same reasons set forth above. 
For Claim 15, the claim is substantially similar to claim 1 and therefore is rejected for the same reasons set forth above. 
For Claim 16, the claim is substantially similar to claim 2 and therefore is rejected for the same reasons set forth above. 
For Claim 17, the claim is substantially similar to claim 3 and therefore is rejected for the same reasons set forth above. 
For Claim 18, the claim is substantially similar to claim 4 and therefore is rejected for the same reasons set forth above. 
For Claim 20, the claim is substantially similar to claim 1 and therefore is rejected for the same reasons set forth above. 

Claims 5, 12, & 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pat-Eny-Spi-Par and further in view of Paul (US 8032600 B2, published 10/4/2011; hereinafter Pau).
For Claim 5, Pat-Eny-Spi-Par teaches the apparatus of claim 4, wherein the computer-executable instructions, when executed by the processor, further cause the apparatus to: transmit a report to the consumer upon successful completion of the unsubscribe process for the one or more accounts (Pat ¶ 0045 confirmation messaging). 
Pat-Eny-Spi-Par does not explicitly teach generate a log record of each of the unsubscribe processes for each of the one or more accounts.
However, Pau teaches generate a log record of each of the unsubscribe processes for each of the one or more accounts (Pau Claim 15 discloses creation of a log that includes the origination address of the incoming email message when the particular pattern indicates that the incoming email message is an unsubscribe notification, wherein the log is usable to remove one or more origination addresses from a mailing list).
Pau and Pat-Eny-Spi-Par are analogous art because they are both related to email un-subscription.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the un-subscription techniques of Pau with the system of Pat-Eny-Spi-Par because of providing the ability of disposing of the incoming email message without replying to the incoming email message, at the computer, when the email has the particular pattern (Pau Claim 15) thus providing increased efficiency and saving time by not having to reply to incoming email for disposal purposes.
For Claim 12, the claim is substantially similar to claim 5 and therefore is rejected for the same reasons set forth above. 
For Claim 19, the claim is substantially similar to claim 5 and therefore is rejected for the same reasons set forth above. 

Claims 21-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pat-Eny-Spi-Par and further in view of Splaine et al. (US 20170180797 A1, published 6/22/2017; hereinafter Spl).
For Claim 21, Pat-Eny-Spi-Par teaches the apparatus of claim 2, Pat-Eny-Spi-Par does not explicitly teach wherein the computer-executable instructions, when executed by the processor, cause the apparatus to determine for each account and subscription the unsubscribe action, by causing the apparatus to: determine the URL, based on an analysis of a privacy policy associated with a website corresponding to an account or subscription.
However, Spl teaches wherein the computer-executable instructions, when executed by the processor, cause the apparatus to determine for each account and subscription the unsubscribe action, by causing the apparatus to: determine the URL, based on an analysis of a privacy policy associated with a website corresponding to an account or subscription (Spl ¶ 0037 teaches subscriber ID included within a URL by the privacy policy webpage server. ¶ 0037 recites: [0037] In examples in which the client device 104 is a computer or other device capable of executing a web browser that accepts cookies, the subscriber ID 118 of the user may be obtained by the main website server 112, based on an Internet media provider cookie set in the client device 104 and communicated to the main website server 112 at reference number 132. In examples in which the client device 104 is an OTT device that does not support cookies, the subscriber ID 118 (which may be hashed) could be included by the privacy policy webpage server 110 in a uniform resource locator (URL) link that directs the OTT client device 104 to the AME privacy policy webpage server 124. In this manner, the OTT client device 104 uses the URL link from the privacy policy webpage server 110 to provide the subscriber ID 118 to the AME privacy policy webpage server 124 in the URL at reference number 128, and the AME privacy policy webpage server 124 returns the subscriber ID 118 to the OTT client device 104 for placement by the OTT client device 104 in a parameter of the HTTP request sent by the OTT client device 104 to the main website server 112 of the Internet media provider 102 at reference number 132.).
Pau and Pat-Eny-Spi-Par are analogous art because they are both related to account management.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to use the privacy policy techniques of Spl with the system of Pat-Eny-Spi-Par to provide subscriber ID to a policy webpage server (Spl ¶ 0037).
For Claim 22, the claim is substantially similar to claim 21 and therefore is rejected for the same reasons set forth above. 
For Claim 23, the claim is substantially similar to claim 21 and therefore is rejected for the same reasons set forth above. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure is listed below, thank you:
i. US 20170287035 A1- Abstract, Data processing systems and methods, according to various embodiments, are configured for generating personal data inventories for an organization by: (1) conducting, by one or more computer processors, privacy impact assessments for each of the organization's new business initiatives, the privacy impact assessments including both data-mapping and non-data-mapping questions; (2) flagging, by one or more computer processors, any data-mapping questions within the privacy impact assessments as data mapping questions; and (3) generating, one or more computer processors, personal data inventories on-demand based on the flagged data-mapping data.
ii. US 20170070484 A1- Abstract, This disclosure relates to methods and systems for automatically securing and validating multi-server electronic communications over a plurality of networks, without requiring additional physical or programmatic infrastructure on the intermediary servers. A processor-executable component can be transmitted from a first server to a compute device, where it generates a pair of asymmetric cryptographic parameters. The first server uses one of those parameters to verify subsequent communications from the component and respond with tagged privacy communication strings, which the component can provide to a second server as part of a secure communication exchange. The first server can then receive secure communication exchange approval request from a third server, and analyzes the request to determine a validity metric. If the validity metric meets a specified threshold, the first server transmits a validation of the secure communication exchange approval request to verify and complete a secure data exchange between the compute device and the second server.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning communications from the examiner should be directed to Michael Keller at (571)270-3863 or michael.keller@uspto.gov. If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Brian Gillis can be reached at 571-272-7952. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through 
/MICHAEL A KELLER/
Primary Patent Examiner, Art Unit 2446